Order entered November 5, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01215-CV

                HIGHLAND CAPITAL MANAGEMENT, L.P., Appellant

                                              V.

                            PATRICK DAUGHERTY, Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 12-04005

                                          ORDER
       We GRANT court reporter Antoinette Reagor’s November 1, 2014 request for extension

of time to file record and ORDER the record be filed no later than December 1, 2014.


                                                     /s/   ADA BROWN
                                                           JUSTICE